DETAILED ACTION
Claims 1-12, and 15-16 are pending.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “exhaust mechanism” in claim 1 (Exhaust is the functional limitation, and mechanism is the generic place holder, See paragraph 0047 for structure which accomplishes the recited exhaust).

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16, recites the limitation "a prescribed thickness for deposited material" in the body of the claim. There is insufficient antecedent basis for “deposited material” in the claim.
Claim 16, recites the limitation "the capacitance detection circuit detects that a deposited material" in the body of the claim. “[A] prescribed thickness for deposited material” is recited earlier in 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-9, 11-12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Noro (JP 06101655 machine translation provided by applicant) in view of Kawanishi (WO 2012 077411 machine translation provided by applicant).
Regarding claim 1, Noro discloses a vacuum pump (dry shield type vacuum pump, par 0001), comprising:…; an exhaust mechanism (fig 1, casing of pump which includes stages 2, 3, 4, 5, par 0014) which sends gas from a suction port (suction port 1, par 0014) toward an outlet port (exhaust port 6, par 0014) through the internal flow path; and a main sensor (detection electrode unit 10, par 0014) for detecting that a deposited material (deposited film, par 0014) has reached a prescribed thickness (measures thickness of deposited film, par 0014, 0017; a prescribed thickness is a functional limitation described an intended result of measuring and responding to deposit thickness; intended use in claims 

Regarding claim 3, Noro discloses the vacuum pump according to claim 1, wherein the pair of electrodes have a flat plate shape and are disposed in parallel (fig 3, electrodes 11, 12, 13 are depicted as plates in parallel, par 0011). 
Regarding claim 4, Noro discloses the vacuum pump according to claim 1, wherein the pair of electrodes have a cylindrical shape and are disposed concentrically and coaxially (fig 2, 3; electrode 13 is within the cylindrical electrode detection unit 10, electrodes 13 are depicted equidistant on either side of the center of cylindrical electrode detection unit 10; since the electrodes 13 are equidistance on either side of the center of a cylinder, they are concentric and coaxial to the cylinder). 
Regarding claim 5, Noro discloses the vacuum pump according to claim 1, wherein the main sensor is disposed inside an outlet port-side flow path (fig 1, sensor 10 is near outlet 6) which connects an outlet of the exhaust mechanism (fig 1, sensor 10 is between pump casing, and the depicted outlet 6) and an outlet port of the vacuum pump to each other (id.). 
Regarding claim 6, Noro in view of Kawanishi teaches the vacuum pump according to claim 5.   Noro does not explicitly disclose the mains sensor disposed at a portion farthest from the outlet port of the vacuum pump in the outlet port side flow path. 
However, placement of the sensor at a portion farthest from the outlet port of the vacuum pump in the outlet port side flow path is obvious to try under the teachings of Noro. The rule is that a 
Regarding claim 7, Noro discloses the vacuum pump according to claim 1, wherein the pair of electrodes are disposed so as to extend in a flow direction of gas that flows inside the internal flow path (Noro, fig 1 and 10, the electrode sensor 10 extends into the pump chamber; since the electrodes have width across a chord length of the circular sensor 10, and length along the axis of the senor 10 and the electrodes are separated on either side of the sensor 10; these are three dimensions and account for all possible directions of flow within the pump chamber, therefore under a broad interpretation of “extend in a flow direction” one of these dimensions will extend in a flow direction of the gas within the chamber). 
Regarding claim 8, Noro in view of Kawanishi discloses the vacuum pump according to claim 1. Kawanishi further teaches wherein the exhaust mechanism includes a thread groove pump (thread groove spacer 60, par 0020, or tubular rotating member 130 with spiral grooves, par 0055) in a rearmost stage (fig 11, thread groove pump 10, 130 is downstream of the blade pump 9 with stator blades 50, par 
Regarding claim 9, Noro discloses the vacuum pump according to claim 1, further comprising an auxiliary sensor (fig 3, electrodes 11, 12 can be called auxiliary to electrodes 13, par 0011; auxiliary is a functional limitation claiming an intended use of the electrodes of Noro and does not impose any limit on the interpretation of the claim See MPEP 2111.04; since the previously recited sensor structure is already sufficient to achieve result such that this limitation does not limit the claim) including a pair of electrodes which are disposed inside the internal flow path and which are connected to the capacitance detection circuit, wherein an interval between the pair of electrodes of the auxiliary sensor is set shorter than the interval between the pair of electrodes of the main sensor (electrodes 11, 12 have a closer interval than electrodes 13). 
Regarding claim 11, Noro discloses the vacuum pump according to claim 1, wherein an insulating layer (the film is deposited on the electrodes, par 0012; implicitly the film has insulative qualities that are used in the capacitance measurement to determine thickness of the film) is formed on a surface of the pair of electrodes of the main sensor (the film is deposited on the surface of the electrodes, par 0012). 
Regarding claim 12, Noro discloses the vacuum pump according to claim 1, wherein the capacitance detection circuit and the pair of electrodes of the main sensor are only energized during detection.  The above limitation is a functional limitation with an intended use of the capacitance sensor 
Regarding claim 15, Noro discloses a main sensor (detection electrode unit 10, par 0014) that comprises: at least a pair of electrodes (measurement electrodes 11, 12, 13, par 0012)  …in a vacuum pump (vacuum pump, title)  at an interval corresponding to the prescribed thickness for deposited material (the electrodes are set a distance apart, par 0011; the corresponding prescribed thickness of deposit is a functional limitation with an intended result of measuring and responding to deposit thickness; intended use in claims does not impose any limit on the interpretation of the claim See MPEP 2111.04, all desired prescribed thickness will correspond to the distance between electrodes); and a capacitance detection circuit (capacitance type film thickness sensor, par 0006, 0008, 0016, 0017) which is connected to the pair of electrodes and which detects a capacitance between the pair of electrodes (implicitly the disclosed capacitance type film thickness sensor is utilizing a capacitance measurement to measure film thickness, id.; applicant acknowledges the capacitance measurement in their specification par 0003), wherein the capacitance detection circuit detects that a deposited material (the sensor measures film thickness, id.) has reached the prescribed thickness on the basis of a drop in an increase rate of the capacitance (reacting to the drop in an increase rate of capacitance is a functional limitation described an intended use of measuring and responding to deposit thickness and resultant capacitance; intended use in claims does not impose any limit on the interpretation of the claim See MPEP 2111.04; applicant indicates in specification paragraph 0009, that the drop in increase rate of capacitance is an inherent result of the structure of the electrodes accumulating film until the space between the electrodes is filled by deposited material; therefore, the previously recited structure of pump and sensor 
Kawanishi teaches an analogous turbo molecular pump (turbo-molecular pump 1, par 0016, same field of endeavor as applicant’s turbo molecular pump), wherein the pump includes a rotating portion (rotor 8, par 0016, 0018) and a stator portion (stator with blades 50, par 0016, 0020) between which an internal flow path is formed (fig 11, the flow path depicted between rotor 8 and stator blades 50). It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the details of the rotor and stator of Kawanishi into the generic vacuum pump of Noro for the expected result of providing a high vacuum generating mechanism.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Noro in view of Kawanishi in view of Anderson (US 2006/0152380).
Regarding claim 10, Noro discloses the vacuum pump according to claim 1. Noro does not disclose the sensor being configured such that an applied voltage between the pair of electrodes of the main sensor is equal to or lower than 100 V.
Anderson teaches an analogous capacitance measurement device (capacitance sensor, par 0032, Anderson is in the same field of endeavor of applicant’s capacitance sensor), wherein the voltage is limited to the capacitance sensor in order to limit sparks or discharge of electrical potential (par 0027). It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the voltage limit of the capacitance sensor of Anderson into the capacitance sensor of Noro in view of Kawanishi in order to prevent sparking, thereby preventing damage to the sensor from the sudden electrical discharge. Furthermore, Anderson also renders obvious the applied voltage between the pair of electrodes of the capacitance sensor is equal to or lower than 100V is a result effective variable. The rule is that discovering an optimum value of a result .

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kawanishi in view of Noro.
Regarding claim 16, Kawanishi discloses a thread groove stator (thread groove spacer 60, par 0020, or tubular rotating member 130 with spiral grooves, par 0050) of a thread groove pump (gas is compressed in the thread groove type pump portion, par 0021) in a vacuum pump (vacuum pump, title), the thread groove stator comprising a gas vent hole (fig 4-10, groove projections 64a are shaved, par 0009, 0033) in a vicinity of an outlet of the thread groove pump (the groove projections are cut on the discharge side of the thread groove pump, nearer than outlet).   Kawanishi does not disclose wherein the gas vent hole is positioned proximate a main sensor that comprises: at least a pair of electrodes at an interval corresponding to a prescribed thickness for deposited material; and a capacitance detection circuit which is connected to the pair of electrodes and which detects a capacitance between the pair of electrodes, wherein the capacitance detection circuit detects that a deposited material has reached the prescribed thickness on the basis of a drop in an increase rate of the capacitance.
Noro teaches an analogous vacuum pump (dry shield type vacuum pump, par 0001) and a main sensor (detection electrode unit 10, par 0014) that comprises: at least a pair of electrodes (measurement electrodes 11, 12, 13, par 0012) at an interval corresponding to the prescribed thickness for deposited material (the electrodes are set a distance apart, par 0011; the corresponding prescribed thickness of deposit is a functional limitation with an intended result of measuring and responding to deposit thickness; intended use in claims does not impose any limit on the interpretation of the claim .

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reference Noro does not disclose wherein the interval of the pair of electrodes is set to one to two times an interval between the rotating portion and the stator portion at the detection object position. Criticality of the dimension is explained in specification paragraphs 0010-0011, 0069, 0071, 0082, and explains that the ratio of dimension allows an estimation of deposited material in a new and non-obvious manner. This structure is critical and does not amount to design choice, and there is no motivation to modify the prior art to incorporate said structure or provide said arrangement. Therefore, the sum of these limitations is not disclosed by the prior art and it would not be obvious to combine references in an effort to meet all of the claimed elements.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY S LEE whose telephone number is (571)272-5354.  The examiner can normally be reached on Mon-Fri 0900-1800.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY S LEE whose telephone number is (571)272-5354.  The examiner can normally be reached on Mon-Fri 0900-1800.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY S LEE/Examiner, Art Unit 3746          

/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746